Filed 12/8/15 In re Angelo G. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re ANGELO G. et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D067759
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. EJ3515)
         Plaintiff and Respondent,

         v.

MARIA M. et al.,

         Defendants and Appellants.


         APPEALS from orders of the Superior Court of San Diego County, Carol

Isackson, Judge. Vacated and remanded with directions.



         Rosemary Bishop, under appointment by the Court of Appeal, for Defendant and

Appellant Maria M.

         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant F.G.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Paula J. Roach, Deputy County Counsel, for Plaintiff and Respondent.

       F.G. appeals an order of the juvenile court terminating parental rights to his sons

Angelo G. and Emilio G. (collectively, the twins), under Welfare and Institutions Code

section 366.26 and placing the twins for adoption. F.G. contends the juvenile court did

not comply with the Uniform Child Custody Jurisdiction and Enforcement Act

(UCCJEA; Family Code section 3400 et seq.), lacked sufficient evidence of adoptability,

and erred in finding the sibling and beneficial parent relationship exceptions did not

apply.1 Maria M., the twins' mother, also challenges adoptability and joins in F.G.'s

arguments to the extent they inure to her benefit.

       We need not address the contentions regarding adoptability and exceptions thereto

because we find the court did not comply with the UCCJEA. We therefore vacate the

findings and orders and remand to the juvenile court to conduct a further hearing

regarding subject matter jurisdiction under the UCCJEA.




1      Statutory references are to the Family Code unless otherwise noted.

                                             2
                  FACTUAL AND PROCEDURAL BACKGROUND2

       The twins were born in May 2008. At the time, F.G. and Maria were in a long-

term relationship, lived together, and had two other children, one of whom (Adrian G.)

lived with them.3 F.G. and Maria have never married.

       The San Diego County Health and Human Services Agency (Agency) opened the

twins' dependency case in February 2012 when they were three years old. The Agency's

child abuse hotline had received a report Maria accompanied a friend to the superior

court in El Cajon while intoxicated and caring for the twins; she smelled of alcohol, was

stumbling and falling down, and was unable to fill out paperwork for the children's

waiting room. One boy had bruises on his face. A social worker visited Maria's housing

complex the next day and found the twins playing in the middle of the complex without

proper supervision. On February 7, 2012, the Agency filed juvenile dependency petitions

on the twins' behalf.

       According to the detention report, Maria said she "moved to San Diego two

months ago from Colorado Springs" and lived in New Mexico prior to Colorado.4 A

social worker sent child welfare history requests to Colorado and New Mexico. F.G. said

he, Maria, and the children lived in Colorado "until Oct[ober] 2011, when he was


2    We confine our summary to the facts relevant to and providing context for the
UCCJEA issue.

3      The other children are not at issue in this appeal.

4      Maria also had filled out a parentage questionnaire, indicating the twins did not
live with F.G., but visited "every weekend."

                                              3
deported to Mexico," "[t]he mother and children later moved to [California]," and he

currently was residing in Tijuana, Mexico. He stated the parents initially alternated

weeks with the children, but then said there was no set visitation schedule; the visits

lasted "a week at a time," occurred "regularly," and the last visit prior to detention ended

on January 30, 2012. The report also indicated the twins "only spoke in the Spanish

language."

       At the detention hearing, the court found "[t]he UCCJEA may apply."

(Capitalization omitted.) The court took emergency jurisdiction under the UCCJEA and

stated the "order for emergency jurisdiction is to expire on 3/6/12 unless extended by the

court." (Capitalization omitted.) The court also ordered the twins detained.

       The jurisdiction/disposition report again addressed the family's residential history,

but reflected different reports from the parents. Maria and F.G. agreed the family lived in

Colorado prior to F.G.'s deportation.5 However, according to this report, Maria said she

and the children lived with F.G. in Mexico "temporarily" in November 2011, until she

could establish a home in the United States, and then moved to Spring Valley, California,

in December 2011. She denied the children ever had a permanent residence with F.G. in

Mexico and stated they only visited him. Maria also denied she had lived in New

Mexico. As for F.G., he indicated he was deported in March 2011 and went to stay with

his family in Guadalajara, Mexico. He said Maria and her father helped bring the twins

to stay with him. He explained the twins lived with him in Guadalajara from March 2011

5     The report indicated the family also had lived in Utah for a few months after
Adrian's birth.

                                              4
to October 2011, at which point he and the twins moved to Tijuana to be closer to Maria

and Adrian. He agreed Maria and Adrian stayed with him in November 2011, but stated

the "twins continued to live with him in Mexico" and were only visiting Maria for a

dentist appointment when they were taken into protective custody. He maintained the

twins had been "solely in his care since March 2011" and wanted them returned to him.

       The jurisdiction/disposition report also provided some additional information

about the parents and twins. Maria had a second interview at a fast food restaurant and

F.G. worked at a restaurant and did carpentry jobs. Maria stated "[s]he and the children

would have cookie parties and barbecues with the other families in the neighborhood"

and attended church weekly. F.G.'s paternal uncle and aunt lived near Maria and assisted

with caring for the children. The report confirmed the twins "primarily [spoke] the

Spanish language." The twins were not of school age, but their foster mother was

preparing to enroll them in Head Start. The doctor who conducted the twins' well-child

exams upon detention recommended follow-up with their primary physician, but it is

unclear if they had one or if this was a general recommendation. The twins were not

participating in any mental health or behavioral services. The report confirmed the

Agency requested child welfare history from Colorado and New Mexico.

       On March 6, 2012, the court held a hearing to address the UCCJEA, among other

matters, and provided notice to the parties. Maria attended; F.G. did not, but his counsel

appeared. The court found "conflicting" evidence as to whether Mexico could be the

twins' home state, observing "[t]here's an indication that the mother was visiting the

father in Mexico with the children, pending her obtaining a residence in the United

                                             5
States" but that "[t]here was also some statement in the report that no, they actually lived

there."

          The court proceeded to examine Maria about Mexico, first asking whether she

"live[d] with [F.G.] and the kids" in Mexico. She indicated "[w]e stayed there for one of

the summer breaks for three months. Yes, we did have residence, but we've never been --

we lived with his sister in Guadalajara. We visited in Tijuana and in Juarez. So I've

never had a home residence . . . ." She denied going "with the children to Mexico with

the intention" of residing there or being a citizen. The court asked, "So in a sense, you

were just visiting relatives and killing some time until you were able to get a home here.

Is that what we're looking at?" Maria responded "I've had a home here. I've lived here

all my life. From the transition from Colorado to San Diego, we stayed out there for a

couple of months." The court elicited further testimony that Maria had never rented or

established a home in Mexico. The court again asked if it was Maria's position she was

"just visiting" F.G. in Mexico; she stated "I was, but the twins had stayed there longer

with him." It then confirmed Maria had not been involved in court proceedings with the

children in Mexico or had custody orders outside of the present case. The court then

stated "[b]ased on the mother's -- if anybody wants to be heard on this, I'm prepared to

say the UCCJEA does not apply in this case."

          County counsel examined Maria briefly about other states and confirmed there

were no Colorado custody proceedings. The court found "even if [Colorado] was a home

state . . . , because neither of the kids or a parent is located there, that would not qualify

as a home state . . . . And . . . even if there [had] been proceedings there, they are now

                                               6
submitting to the jurisdiction of the California [c]ourt." It concluded the UCCJEA did

not apply.

       At subsequent hearings in March and April 2012, the court found jurisdiction

under Welfare and Institutions Code section 300 et seq. and declared the twins

dependents. In March 2015, the court ordered F.G.'s and Maria's parental rights

terminated and the twins placed for adoption. F.G. and Maria appealed.

                                       DISCUSSION

                                              I

                               Background on the UCCJEA

       The UCCJEA is the exclusive method for determining subject matter jurisdiction

for child custody proceedings in California. (§§ 3421, subd. (b), 3402, subd. (d); In re

Gino C. (2014) 224 Cal. App. 4th 959, 965 (Gino C.).)

       Pursuant to the UCCJEA, a state may assume jurisdiction to make an initial child

custody determination only if any of the following apply: (1) the state is the child's home

state (§ 3421, subd. (a)(1)), (2) the child has no home state or the home state declined to

exercise jurisdiction on the ground the state is the more appropriate forum under sections

3427 or 3428, and both (a) the child and at least one parent have significant connections

to the state and (b) substantial evidence can be found there (§ 3421, subd. (a)(2)), (3) all

states with jurisdiction declined to exercise it on the ground the state is the more

appropriate forum under sections 3427 or 3428 (§ 3421, subd. (a)(3)), and (4) no other




                                              7
state has jurisdiction under the foregoing tests (Id., subd. (a)(4)). A state also may have

emergency jurisdiction under certain circumstances. (§ 3424.)6

       " '[S]ubject matter jurisdiction either exists or does not exist at the time the action

is commenced . . . .' " (In re A.C. (2005) 130 Cal. App. 4th 854, 860 (A.C.).) "We are not

bound by the juvenile court's findings regarding subject matter jurisdiction, but rather

'independently reweigh the jurisdictional facts.' " (Ibid.)

                                              II

                          Permanent Subject Matter Jurisdiction

       The juvenile court found the UCCJEA did not apply. Given UCCJEA exclusivity,

we interpret this to mean the court found California had jurisdiction pursuant to the

UCCJEA. (See Gino C., supra, 224 Cal.App.4th at p. 965.) For the reasons discussed

below, we find the record was insufficient to support California jurisdiction. (See In re

Baby Boy M. (2006) 141 Cal. App. 4th 588, 599 (Baby Boy M.) [finding the record did

"not contain sufficient facts to establish whether California has subject matter

jurisdiction" and the absence of certain evidence "[did] not constitute the affirmative

showing required to establish jurisdiction"]; see also In re Marriage of Hopson (1980)

110 Cal. App. 3d 884, 894 (Hopson) [subject matter jurisdiction under predecessor statute,




6      We discuss each basis for jurisdiction in more detail, post.

                                              8
Uniform Child Custody Jurisdiction Act (UCCJA), required findings that statutory

criteria were met].)7

       Although this court independently reviews jurisdictional facts, we decline to find

there is no subject matter jurisdiction on the current record. Instead, we discuss

deficiencies in the record, post, and remand to the juvenile court for further proceedings.

Remand will allow the court to determine the remaining jurisdictional facts and preserve

the due process rights of the parties to present evidence and cross-examine witnesses.

(§ 3425; A.C., supra, 130 Cal.App.4th at p. 864.)

                                                A

                                   Home State Jurisdiction

       Home state jurisdiction exists when "[t]his state is the home state of the child on

the date of the commencement of the proceeding, or was the home state of the child

within six months before the commencement of the proceeding and the child is absent

from this state but a parent or person acting as a parent continues to live in this state."

(§ 3421, subd. (a)(1).) A child's " '[h]ome state' " is "the state [or country] in which a

child lived with a parent or a person acting as a parent for at least six consecutive months

immediately before the commencement of a child custody proceeding." (§§ 3402, subd.

(g), 3405, subd. (a) ["[a] court of this state shall treat a foreign country as if it were a state




7     "Cases interpreting the UCCJA may be instructive in deciding cases under the
[UCCJEA], except where the two statutory schemes vary." (A.C., supra, 130
Cal.App.4th at p. 860.)

                                                9
of the United States" for the UCCJEA purposes].) The six-month period includes a

"temporary absence of any of the mentioned persons." (§ 3402, subd. (g).)

       The juvenile court made no explicit findings on California or Mexico home state

jurisdiction, but presumably found both lacked it. (See A.C., supra, 130 Cal.App.4th at

p. 862 ["For California to have subject matter jurisdiction under [§] 3421, [subd.] (a)(2),

(3), or (4), Mexico must lack jurisdiction."].) The relevant date for home state

jurisdiction was six months prior to the twins' February 7, 2012, petition date, or August

7, 2011. There is no question California lacked home state jurisdiction, as the twins

moved to California no earlier than December 2011 (if at all; F.G. maintains they

continued to live with him through detention). Mexico, however, could have had home

state jurisdiction if the twins lived there from August 7 to February 7, other than

temporary absences. (§ 3421, subd. (a)(1).) This is F.G.'s position: that the twins lived

with him in Mexico from before August 7 until they were detained on February 7, other

than visits to California. The record reflects insufficient evidence to support the court's

apparent rejection of Mexico home state jurisdiction.

       As the court recognized at the outset of the March 6 hearing, there was conflicting

evidence in the Agency's reports about the twins' time in Mexico.8 By the end of the


8       The Agency contends a social worker adopted Maria's account in the
jurisdiction/disposition report. The report identifies the competing views, but does not
appear to adopt either one, and the same social worker later acknowledged the conflict at
the disposition hearing. The Agency also cites an April 2012 addendum report, in which
the social worker recounted Maria's version of the residential history. Even assuming
this reflected adoption of Maria's view, this was not before the court at the relevant time
and would not have resolved the conflict in any event.

                                             10
hearing, the court concluded the UCCJEA did not apply, meaning it viewed the conflict

as resolved. However, Maria's testimony did not resolve the conflict and there was no

other evidence to do so. Significantly, her testimony did not address a critical issue―the

twins' particular whereabouts throughout the relevant time period―instead focusing on

her living situation and intentions. Maria's only specific comment about the twins (as

opposed to her or the children generally) was that they "stayed there longer" in Mexico

after she left. As for her intentions in visiting Mexico and then establishing a residence

in California, they are of limited relevance to the factual question of where the twins

actually lived. (See Ocegueda v. Perreira (2015) 232 Cal. App. 4th 1079, 1088-1089.)

She also did not address F.G.'s position that the twins lived with him or evidence

potentially in support of it, such as the detention report finding the twins spoke only

Spanish at the time.9

       Maria's testimony also reflected inconsistencies. She first testified she and the

children stayed in Mexico over a summer for three months, with F.G.'s sister in

Guadalajara and in Tijuana and Juarez. She then said they stayed in Mexico during the

transition to San Diego "for a couple of months," without specifying the time frame. In

the jurisdiction/disposition report, she indicated this transition was in November 2011




9      The Agency suggests on appeal the twins may have spoken Spanish because they
were not yet in Head Start, whereas their older brother Adrian had started in the United
States and thus spoke English. County counsel could have, but did not, ask Maria about
these matters at the March 6 hearing.

                                             11
and only for one month.10 It is unclear whether Maria was referring to different stays.

Either way, if she and the children were in Mexico over the summer of 2011, this

potentially supports F.G.'s position he was deported in March 2011. In addition, the

reference to F.G.'s sister in Guadalajara aligns with F.G.'s account he stayed with his

family there upon returning to Mexico. That said, F.G. did not report Maria staying with

him in Mexico before October or November 2011, other than to transport the twins there.

       The Agency does not explain how Maria's testimony resolves the conflict in the

parents' accounts, instead suggesting we should disregard F.G.'s version. It contends

"[o]n review in this [c]ourt, all conflicts in evidence are resolved to support the court's

ruling," relying on In re Autumn H. (1994) 27 Cal. App. 4th 567, 576. However, we

independently review jurisdictional facts and, as discussed ante, do not find sufficient

evidence to evaluate F.G.'s account (other than Maria's similarly problematic testimony).

(See A.C., supra, 130 Cal.App.4th at p. 860.) As for In re Autumn H., it does not address

the UCCJEA, or even subject matter jurisdiction generally, and thus offers no guidance

here. The Agency also suggests F.G.'s request for custody at the disposition hearing as a

noncustodial parent means he agreed the twins did not reside with him prior to detention.

However, F.G.'s counsel stated at the same hearing the twins had lived with F.G. for up to

six months and it appeared the parents were trying to figure out a way to share them. 11



10   Maria also had diverged from her initial detention report account suggesting she
moved directly from Colorado to California with the children.

11     The social worker testified earlier in the hearing that F.G. indicated he had sole
care of the twins for approximately six months between March 2011 and October 2011.
                                              12
       The record was deficient even prior to the hearing. The Agency did not request

child welfare services history from Mexico, had no records from Mexico, and there is no

indication it sought to verify F.G.'s deportation date prior to or at the March 6 hearing.12

       In light of the inconsistencies both within and between the parents' accounts, the

lack of any substantive effort to resolve them, and the absence of relevant jurisdictional

facts, we find the record inadequate to support the juvenile court's rejection of Mexico

home state jurisdiction.

                                               B

                             Significant Connection Jurisdiction

       Even if Mexico had no home state jurisdiction, the juvenile court next was

required to consider whether California or Mexico had subject matter jurisdiction under

section 3421, subdivision (a)(2). (See Baby Boy M., supra, 141 Cal.App.4th at p. 600.)

This form of jurisdiction requires that "[a] court of another state does not have [home

state] jurisdiction . . . , or a court of the home state of the child has declined to exercise

jurisdiction on the grounds that this state is the more appropriate forum . . . , and both of

the following are true: [¶] (A) The child and the child's parents, or the child and at least

one parent or a person acting as a parent, have a significant connection with this state

other than mere physical presence. [¶] (B) Substantial evidence is available in this state



12     We note the juvenile court stated at the Welfare and Institutions section 366.26
hearing in March 2015 that "the history shows that the father was deported on February
12th." It is unclear what history the court was referring to or whether it was available at
the time the court ruled on UCCJEA jurisdiction.

                                               13
concerning the child's care, protection, training, and personal relationships." (§ 3421,

subd. (a)(2).)

       The juvenile court made no findings at to the twins' significant connections or the

location of substantial evidence and we again turn to the record.

       Courts applying the significant connection prong look to the residence of the

custodial parent and child, with some courts also considering other ties to the state. (See,

e.g., In re Marriage of Sareen (2007) 153 Cal. App. 4th 371, 381 (Sareen) [mother's

declaration indicating she and the child were settled in California after three months of

residence, her "family, work and financial connections to Sacramento," and the absence

of contradictory evidence from father supported significant connections]; In re S.W.

(2007) 148 Cal. App. 4th 1501, 1510 (S.W.) [mother and children had significant

connection to California "because they were residing in this state at the time the

proceedings were commenced"]; In re Marriage of Arnold & Cully (1990) 222
Cal. App. 3d 499, 503 [finding no significant connections under the UCCJA where the

only evidence of California connections were the noncustodial parent's residence and

short visits by the child].) The record is inadequate to permit this analysis. As discussed

ante, there is insufficient evidence to permit a determination regarding where the twins

lived. Although the social worker's reports contain some information about other

connections (such as F.G. having an uncle residing near Maria and Maria's statements

regarding community relationships), they do not offer a complete record and these facts

were neither considered, nor supplemented, at the March 6 hearing.



                                             14
       The substantial evidence prong focuses on the location of evidence regarding the

"child's care, protection, training, and personal relationships." (§ 3421, subd. (a)(2)(B).)

(See, e.g., Sareen, supra, 153 Cal.App.4th at p. 381 [finding "undisputed evidence

established that the relevant current information relating to [the child], her day[]care, her

family relationships, her friends and her activities, as well as the relevant information

regarding her future care, protection, and schooling was available in California, where

she and [the mother] had settled"]; S.W., supra, 148 Cal.App.4th at pp. 1510-1511

[substantial evidence existed in the state, where the paternal grandmother permitted use

of her home and provided food and clothing, local child welfare workers observed the

family's living conditions, and the children's closest relationship was with the mother,

who resided in California].)13 Here, the social worker's reports contain limited

information on relevant evidence available in California, and some was only in

connection with detention (e.g., the well-child medical examinations) or not necessarily

supportive of California jurisdiction (e.g., the twins speaking only Spanish). (See, e.g.,

Plas, supra, 155 Cal.App.3d at p. 1016, fn. 6 [noting child "speak[ing] English fluently"

may "have some bearing" on substantial evidence inquiry].) No evidence was presented

at the March 6 hearing on this issue.

       F.G. contends the record supports Mexico's significant connection jurisdiction and

argues key information, including about his efforts to obtain return of the twins and the


13     The twins' citizenship also may be relevant. (See Plas v. Superior Court (1984)
155 Cal. App. 3d 1008, 1016, fn. 6 [child's citizenship "may have some bearing" with
respect to substantial evidence]; Gino C., supra, 224 Cal.App.4th at p. 963 [noting
juvenile court inquired as to children's citizenship at the UCCJEA hearing].)
                                             15
suitability of his home, "comes from Mexico." He explains he lives there, did his

services there, and received home approval from the Mexico social services agency. The

Agency rejects his argument on the grounds significant connection jurisdiction cannot

exist unless a home state has declined jurisdiction and because F.G. cites events from

"long after" the court took jurisdiction. We reject the first contention. Significant

connection jurisdiction also can exist where there is no home state. (§ 3421, subd.

(a)(2).) We do agree significant connection jurisdiction turns on circumstances at the

outset of the case and again find insufficient evidence. (See A.C., supra, 130 Cal.App.4th

at p. 860.)14 The Agency's reports contain little or no information on significant

connections with Mexico or substantial evidence located there, the Agency did not

request or obtain records from Mexico at the time, and the court did not address the

possibility of Mexico significant connection jurisdiction at the March 6 hearing.




14     Courts have disagreed as to whether significant connection jurisdiction is
determined as of the petition date or the hearing date. (Compare, e.g., Haywood v.
Superior Court (2000) 77 Cal. App. 4th 949, 955 [finding, as to corresponding UCCJA
provision, that "unlike the 'home state' provision," it "does not tie jurisdiction to events
occurring before or at the time an action is commenced"]; and Hopson, supra, 110
Cal.App.3d at p. 894 [relevant time for significant connection jurisdiction is "the date of
the hearing"], with Plas, supra, 155 Cal.App.3d at p. 1015, fn. 5, 2d par. [finding Hopson
unpersuasive and concluding significant connection jurisdiction is better decided when
the "action is commenced"].) However, here, as in Plas, the difference "is of no
consequence," as the petition and hearing were only one month apart and "there was no
change in circumstances . . . ." (Plas, at p. 1015, fn. 5, 3d par.)

                                             16
                                               C

                           More Appropriate Forum Jurisdiction

       A state also has jurisdiction if "[a]ll courts having jurisdiction under [§ 3421, subd.

(a)(1) and (2)] have declined to exercise [it] on the ground that a court of this state is the

more appropriate forum to determine the custody of the child . . . ." (§ 3421, subd.

(a)(3).) The record does not reflect any other state declined jurisdiction, and thus does

not support jurisdiction on this basis.

                                               D

                                     Vacuum Jurisdiction

       Finally, jurisdiction exists when "[n]o court of any other state would have

jurisdiction under the criteria specified in [§ 3421, subd. (a)](1), (2), or (3)." The Agency

relies on this provision. However, on the record before us and for the reasons discussed

above, we cannot conclude that no state would have jurisdiction over the twins under the

other provisions of section 3421.

       The Agency's remaining contentions in support of permanent jurisdiction likewise

are unpersuasive. It notes F.G.'s counsel "did not request the court question the father,"

suggesting F.G. had the burden of establishing there was no California jurisdiction. He

did not. (Baby Boy M., supra, 141 Cal.App.4th at p. 599 ["Implicit in [defendant's]

argument is the assertion the Department, which initiated the dependency proceedings,

bears the burden of establishing the court's jurisdiction. We agree [citations] . . . ."].)

The Agency also implies F.G. either consented to or waived jurisdiction, observing his

counsel "did not object to the UCCJEA finding." Neither consent nor waiver can create

                                              17
jurisdiction. (A.C., supra, 130 Cal.App.4th at p. 860 [" '[S]ubject matter

jurisdiction' . . . cannot be conferred by stipulation, consent, waiver, or estoppel

[citations]."].)15

                                               III

                                   Emergency Jurisdiction

       Emergency jurisdiction is a separate basis for the UCCJEA jurisdiction. (§ 3424.)

Although the Agency does not rely on it, we elect to address it pursuant to our

independent review of the jurisdictional facts. (A.C., supra, 130 Cal.App.4th at p. 860.)

       A court may exercise "temporary emergency jurisdiction" when a "child is present

in this state and . . . it is necessary in an emergency to protect the child because the

child . . . is subjected to, or threatened with, mistreatment or abuse." (§ 3424, subd. (a);

Gino C., supra, 224 Cal.App.4th at pp. 965-966.) "The finding of an emergency is to be

made only after an evidentiary hearing, although the juvenile court can detain the child

before that hearing." (A.C., supra, 130 Cal.App.4th at p. 864.) Temporary emergency

jurisdiction "does not confer authority to make a permanent child custody determination."

(Gino C., at pp. 965-966.) However, where there is no existing child custody proceeding

in another state, "a child custody determination made under this section remains in effect

until an order is obtained from a court of a state having jurisdiction . . . . If a child

custody proceeding has not been or is not commenced in a court of a state having


15      F.G. also raises a consent issue, noting the juvenile court's comment about the
parties "submitting to the jurisdiction of the California [c]ourt" and suggesting this was a
"key factor" for the court in finding jurisdiction. To the extent the court relied on consent
to find jurisdiction, this was error. (A.C., supra, 130 Cal.App.4th at p. 860.)
                                               18
jurisdiction . . . , a child custody determination made under this section becomes a final

determination, if it so provides and this state becomes the home state of the child."

(§ 3424, subd. (b).)

       Here, the juvenile court purported to take temporary emergency jurisdiction at the

detention hearing. Even if it properly did so, its failure to assess adequately the

possibility of Mexico jurisdiction (and, if applicable, provide Mexico an opportunity to

act) precluded any temporary jurisdiction from ripening into permanent jurisdiction.

(§ 3424, subd. (b); Gino C., supra, 224 Cal.App.4th at p. 966 [finding emergency

jurisdiction did not "automatically convert to permanent jurisdiction," where Mexico had

home state jurisdiction but there was no existing proceeding, explaining "the only

apparent avenue for the court to obtain home state jurisdiction over the children is for

Mexico to decline to exercise its home state jurisdiction. [Citation.] Since the court

opted to remain passive and did not contact Mexico, Mexico has not been given an

opportunity to decide whether to exercise its home state jurisdiction. Therefore, the court

erred in assuming permanent jurisdiction over the matter."].)

                                      DISPOSITION

       The jurisdictional, dispositional, and subsequent findings and orders are vacated.

The matter is remanded to the juvenile court to hold a further hearing regarding UCCJEA

subject matter jurisdiction. The matter must be given priority on the calendar and

handled expeditiously. If the court determines subject matter jurisdiction existed at the

time the action commenced, the court is directed to reinstate its orders. If the court



                                             19
determines there was no subject matter jurisdiction, the court is directed to dismiss the

dependency petitions.



                                                                            O'ROURKE, J.

WE CONCUR:



HALLER, Acting P. J.



AARON, J.




                                             20